ms age department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date date uil a name of organization b address of organiztion certified mail dear employer identification person to contact id contact telephone number taxpayer advocate’s office address and telephone number last date to file a petition in tax_court this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective year our adverse determination is made for the following reason s you have not established you are operated exclusively for charitable educational scientific or religious purposes because you failed to comply with the irs’s requests for information to determine if you still qualify for tax exempt status under sec_501 contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between february bulletin is made stating that contributions to you are no longer deductible and the date a public announcement such as publication in the internal revenue you are required to file income_tax returns on form_1120 for all years beginning year returns for the years ending year and year must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address internal_revenue_service commerce street mc mandatory review dallas tx tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street nw washington d c the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 the last day for filing a petition for declaratory_judgment is if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely lois g lerner director exempt_organizations enclosures pub tax_exempt_and_government_entities_division a b department of the treasury internal_revenue_service date august taxpayer_identification_number form tax_year s ended person to contact id number contact number telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings return the enclosed form_6018 signed by an officer or authorized representative we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter convenient time to call if we need to contact you if you write please provide a telephone number and the most thank you for your cooperation sincerely we ace a kamuusy_ marsha a ramirez director eo examinations enclosures report of examination form_4621 form 886-a form_6018 publication publication cc p form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended date of report a year fissue whether a a is operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code when it fails to provide records to substantiate that it is engaged primarily in activities that accomplish an exempt_purpose facts an audit of a hereinafter a for the tax_year ending year was initiated on date a’s articles of incorporation state its purpose is to provide educational programs budget counseling and debt management services this purpose was restated with greater detail on a’s form_1023 application_for recognition of exemption in the narrative description of part ii activities and operational information as to educate and assist the public with a variety of budgeting and credit issues special attention is given to budgeting handling personal credit credit facts and the consumers’ rights education of the public in debt management is provided counseling to provide information on financial options to the consumer counseling and aid to the consumer for debt negotiation provide educational information in the form of newsletter pamphlets as well as one-on-one and group educational seminars a was recognized as an organization exempt from federal_income_tax under internal_revenue_code irc sec_501 on date foundation as an organization described in sec_509 a was also determined to not be a private in response to the notification of examination a advised the examiner that it had ceased a non-profit operations year by transferring all of its dmp client accounts to organization organization exempt under sec_501 the accounts were transferred without any payment or other consideration in vacating its offices a failed to retain most of its records specifically those that would establish that its operations were primarily directed to educating the public on matters of personal finance such as the proper use of credit developing budgets and promoting awareness of consumer’s credit rights form 886-a department of the treasury - internal_revenue_service page l form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended date of report a year law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office the term charitable includes relief of the poor and distressed income_tax regs sec_1 c -1 d the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 better business bureau of washington d c v u s in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 form 886-a department of the treasury - internal_revenue_service page l form 886-a rev date explanation of items schedule number or exhlbit name of taxpayer tax identification_number year period ended date of report a year the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2nd d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies' counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies' principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states supra discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way form 886-a department of the treasury - internal_revenue_service page l form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended date of report a year sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 states in part that every organization described in sec_501 which is subject_to the requirements of subsection a shall furnish annually information at such time and in such manner as the secretary may by forms or regulations prescribe setting forth its gross_income for the year its expenses attributable to such income and incurred within the year its disbursements within the year for the purposes for which it is exempt a balance_sheet showing its assets liabilities and net_worth as of the beginning of such year the total of the contributions and gifts received by it during the year and the names and addresses of all substantial contributors the names and addresses of its foundation managers within the meaning of sec_4946 and highly compensated employees the compensation and other_payments made during the year to each individual described in paragraph such other information with respect to direct or indirect transfers to and other direct or indirect transactions and relationships with other organizations described in sec_501 other than paragraph thereof or sec_527 as the secretary may require to prevent a diversion of funds from the organization's exempt_purpose or misallocation of revenue or expense outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at a nominal charge revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revenue_ruling 1973_2_cb_179 free counseling to pregnant women revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_78_99 1978_1_cb_152 free individual and group counseling of widows overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public revrul_59_95 1959_1_cb_627 held that an organization’s failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status form 886-a department of the treasury - internal_revenue_service page l form 886-a rev date name of taxpayer explanation of items schedule number or exhibit tax identification_number year period ended date of report a year discussion and analysis a determination of an organization’s exempt status as an organization described in sec_501 is based on both its stated exempt purposes and its methods of operating to accomplish its purposes these are both factual determinations the burden of demonstrating its continued entitlement to recognition under sec_501 lies with a the first requirement of sec_1 c -1 a is the organizational_test the language included in a’s articles of incorporation properly limits its activities to those permitted by sec_501 c thus satisfying this test the second requirement of sec_1 c -1 a is the operational_test public purpose rather than for the benefit of private interests an organization must sufficiently establish that it operates for a qualified a is unable to provide any documents to establish that it was operating primarily in furtherance of a qualified exempt_purpose the record clearly shows that a engaged in establishing debt management plans dmp for consumers who met the participation criteria set by their creditors however a dmp that lacks additional educational aspects is not an activity qualifying for exemption although a may have conducted numerous activities to educate the public on matters of personal finance it failed to maintain records to support this claim much like the organization in revrul_59_95 1959_1_cb_627 a is unable to provide any of the information required by sec_6033 regarding its income and expenses nor can it provide records or details about the programs and activities it engaged in during tax_year ended year governing its tax exemption status without adequate_records a cannot overcome this hurdle to continue as an exempt_organization is in compliance with the provisions it is a’s burden to establish that it taxpayer's position while a’s president and only remaining director officer believes that many consumers were helped and educated by a’s telephonic one-on-one counseling activities she recognizes that records were not properly maintained when the organization ceased its activities and concedes that a is unable to satisfy the operational_test of sec_1 c -1 a of the regulations conclusion as a result of a’ inability to substantiate in for charitable purposes within the purview of sec_501 its exemption status shall be revoked as of year the first day of the period under examination a material way that it was operated exclusively form 886-a department of the treasury - internal_revenue_service page
